DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered. Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0374725 to Holeyannavar et al. (Holeyannavar) in view of US Patent Application Publication 2017/0011942 to Woo et al. (Woo) and US Patent 6,415,736 to Hao et al. (Hao).
Regarding claims 1-3, 10 and 14-15, Holeyannavar discloses an electronic device processing system (abstract), comprising: an equipment front end module (114) body having a wall (220) including an electronic front end module opening (the opening which is covered by door 222); a side storage pod (144) including a first chamber (302) having a first chamber opening (opening corresponding to door 222) configured to be located adjacent the EFEM opening (best shown in Fig. 3A); a first storage container (310) received in the first chamber, comprising: a first storage container opening (at 316) located adjacent the first chamber opening (Fig. 3A); a first storage container chamber (the interior space of the front portion container 310) fluidly coupled with the first storage container opening (Fig. 3A); a plurality of substrate holders (430) located in the first storage container chamber (Fig. 4A), the plurality of substrate holders extending between a top substrate holder and a bottom substrate holder (Fig. 4A); an exhaust plenum (rear portion 318) coupled to the first storage container chamber opposite the first storage container opening (Fig. 3A), wherein the plurality of substrate holders are located between the first storage container opening and the exhaust plenum (Figs. 3A and 4A); and an exhaust port (port to which conduit 230 connects) located on the exhaust plenum.  Holeyannavar does not disclose the port having a center within 5% of a midpoint between the top substrate holder and the bottom substrate holder or a first exhaust baffle disposed 
Regarding claim claims 4 and 16, Holeyannavar discloses the first storage container chamber is sealed from the first chamber (see [0049]).
Regarding claims 5 and 17, Holeyannavar discloses a first exhaust conduit (230) coupled between the first exhaust port and a location external to the first chamber (Figs. 1, 2B and 3B).
Regarding claims 6 and 18, Holeyannavar discloses a door opening (opening covered by door 210) and a door (210) having an open state and a closed state, wherein the first storage container is configured to pass through the door opening when the door is in the open state ([0042] and [0048]).
Regarding claims 7 and 19, Holeyannavar discloses a second chamber (304) having a second chamber opening (opening of the second chamber; see Fig. 3A) configured to be located adjacent the wall of the wall of the electronic front end module (Figs. 1 and 3A); and a second storage container (312) received in the second chamber.
Regarding claim 8, Holeyannavar discloses the second storage container comprises: a second storage container opening (opening of the second storage container) located adjacent the second chamber opening; a second storage container chamber (the chamber at the front 
Regarding claim 9, Holeyannavar discloses the first chamber and the second chamber are vertically aligned (shown in Figs. 3A and 3B).
Regarding claim 11, Holeyannavar discloses an electronic front end module chamber (114C) at least partially defined by the wall.

Regarding claim 13, Holeyannavar discloses the first storage container chamber and the electronic front end module chamber are fluidly coupled ([0044]).
Regarding claim 20, the method recites limitations similar to claim 10 and the method would be performed during normal operation of the system of Holeyannavar as modified by Woo and Hao as discussed regarding claim 10 above.  Paragraphs [0067] – [0073] further describe the operation of the system including all of the steps of the claimed method except for the exhaust port located within 25% of the midpoint between the top and bottom substrate holders.  Applicant has placed no criticality on the port being within 25% of the midpoint of the wall (see [0048] which discloses numerous locations for the port). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have moved the port from a lower portion of the plenum to a midpoint of the plenum, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(C).  Choosing a desired location for the port anywhere between the top portion of the wall and the bottom portion of the wall, including at the midpoint thereof, is a matter of design choice without substantially changing the operation of the device.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Holeyannavar as modified by Woo have been fully considered and are persuasive.  Therefore, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.  Specifically, the newly cited documents all disclose baffle plates having at least two sets of holes having different diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        January 28, 2022